Citation Nr: 0116953	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery for an overpayment of VA 
non-service-connected pension benefits in the amount of 
$5,940.00.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to December 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision rendered by the 
Cleveland, Ohio, RO Committee on Waivers and Compromises 
(Committee), which denied the veteran's request for a waiver 
of indebtedness in the amount of $5,940.00.


FINDINGS OF FACT

1.  The veteran was awarded non-service-connected pension 
benefits effective from February 1, 1994, in part on the 
grounds that he had no income; he was notified that it was 
his duty to inform the VA of any changes to income or assets.

2.  Based on information received in 1999, the veteran was 
shown to have been employed and in receipt of income during 
1996 and 1997; his non-service-connected pension award was 
retroactively reduced from February 1, 1996, giving rise to 
an overpayment.

3.  There is no evidence of record prior to May 1999 to show 
that the veteran informed VA of additional income or assets 
for the years 1996 and 1997.  

4.  The appellant was at fault in the creation of the 
overpayment of non-service-connected benefits during 1996 and 
1997 by virtue of his failure to notify promptly the RO of 
his income during that period.

5.  Recovery of the overpayment of non-service-connected 
benefits would not create an undue financial hardship, would 
not defeat the purpose of the intended benefit, and failure 
to recover the overpayment would result in unjust enrichment 
of the appellant.

6.  It has not been alleged or shown that reliance on the 
appellant's non-service-connected benefits resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA non-service-
connected pension benefits in the amount of $5,940.00 is 
denied.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment in this case was created as a result of the 
fact that the veteran was paid VA non-service-connected 
pension benefits on the basis that he had no countable annual 
income or assets when, in fact, his income in 1996 and 1997 
was actually greater than what the RO had been led to 
believe.

A review of the record shows that in his December 1996 
improved pension eligibility verification report, the veteran 
reported no income from any source for the period January 10, 
1994 to January 31, 1995, February 1, 1995 to December 31, 
1995, or from January 1, 1996 to December 31, 1996, except 
for Supplemental Security Income (SSI) from the Social 
Security Administration (SSA).  SSI benefits totaled $366.00 
in 1994, $378.00 in 1995, and $390.00 in 1996; he reported 
that such benefits were terminated in March 1996.  The 
veteran further reported in 1996 that he did not expect to 
have any income for the period January 1, 1997 to December 
31, 1997.

On December 19, 1996, the RO determined that the veteran 
should be awarded a non-service-connected pension, effective 
February 1, 1994.  A letter was sent to the veteran on that 
day notifying him of the award and explaining that he should 
promptly notify VA of any change in his income, net worth, or 
marital status to prevent or reduce any possibility of an 
overpayment.

In December 1999, the RO sent a letter to the veteran stating 
that information had been received showing that he received 
$919.00 in income from Maijer, Inc., and proposed that 
effective from February 1, 1996, his non-service-connected 
pension benefits would be reduced accordingly, to $610.00 
effective February 1, 1996.

A June 2000 RO letter to the veteran explains that additional 
information had been received demonstrating that in 1997 the 
veteran received $70.00 for employment with Camerons of 
Worthington and $4,937.00 in income from Maijer, Inc.; the RO 
proposed that the veteran's non-service-connected pension 
benefits should be further reduced to $289.00, effective 
February 1, 1997.  

An August 2000 letter from the RO to the veteran informed him 
that based on his earned income in 1996 and 1997 and various 
legislative changes, his monthly non-service-connected 
pension would be dispensed as follows:  $610.00 effective 
February 1, 1996; $630.00 effective December 1, 1996; $289.00 
effective February 1, 1997; $304.00 effective December 1, 
1971; $722.00 effective February 1, 1998; 731.00 effective 
December 1, 1998; and $749.00 effective December 1, 1999.  
The letter also explained that because of income he earned in 
1996 and 1997 that he had failed to report, he had received 
an overpayment of the non-service-connected pension benefits. 

In September 2000 the RO sent a letter to the veteran 
explaining that the amount he owed VA was $5,940.00 in 
overpaid non-service-connected pension benefits.  The letter 
also stated that the RO would automatically withhold payment 
of further benefit checks payable to the veteran and apply it 
to the debt, but it was noted that the veteran could request 
that the debt be waived, or that an alternative payment 
schedule could be worked out.  

In September 2000 the veteran requested that the debt be 
waived, on the basis that he could not maintain his apartment 
without his VA non-service-connected pension.  At this time 
the veteran also submitted a financial status report on which 
he reported $749.00 in monthly income, but that his monthly 
expenses were also $749.00.  He also reported  $197.00 in 
cash on hand, and possession of a 1997 Honda Civic 
automobile.  

A December 2000 RO decision on waiver of indebtedness denied 
the veteran's waiver request on the basis that he acted in 
bad faith.  The RO made this conclusion based on the fact 
that the veteran did not report income he earned in 1996 and 
1997 even though he was informed of his duty to notify VA of 
such changes in income at the time he was awarded non-
service-connected benefits in December 1996.  

In January 2001 the veteran submitted a notice of 
disagreement with the RO's denial of his request for a waiver 
of indebtedness.  The veteran claimed that he was unaware 
that he had to report the income he earned in 1996 and 1997.  
It appears from the context of this notice of disagreement 
that the veteran and RO had agreed, in the interim, to a 
payment plan that provided for a monthly $100.00 deduction 
from his monthly non-service-connected pension benefit.  The 
veteran claimed that the $100.00 monthly deduction would be a 
hardship.

A February 2001 memorandum of affirmation issued by the RO 
considered the veteran's notice of disagreement, but 
determined that it would not be against the principles of 
equity and good conscience to require the veteran to repay 
the debt.  Moreover, considering the veteran's total income, 
expenses, assets, age, and amount of debt, it was determined 
that he was capable of repaying the debt without imposing 
undue hardship.  

A February 2001 statement of the case reiterated these 
findings and clarified that, although bad faith was not shown 
to exist, the veteran's request of a waiver of indebtedness 
remained denied.  The veteran was found at fault in creating 
the debt by failing to notify VA of the receipt of additional 
income in 1996 and 1997.  The veteran was found to be 
unjustly enriched by the receipt of benefits to which he was 
not entitled.  As such, although the RO observed that a 
reduction of his benefits might create a measure of hardship 
based on the fact that he reported that his expenses equaled 
his income, which consisted solely of the non-service-
connected pension, the elements of fault and unjust 
enrichment were found to outweigh the financial hardship.  In 
conclusion, the RO explained that after weighing all the 
factors, the collection of the debt would not be against 
equity and good conscience, nor would it defeat the benefits 
to do so.  

A May 2001 Informal Hearing Presentation prepared by the 
veteran's accredited representative also referred to a 
repayment plan that provided for a $100 per month reduction 
in his non-service-connected pension until the debt is 
repaid.  The veteran's representative argued that the veteran 
did not act in bad faith in failing to report income received 
in 1996 and 1997, and that it would be equitable to grant the 
veteran a waiver of indebtedness.

At his point, the Board observes that entitlement to non-
service-connected disability pension exists if a appellant 
served in the active military, naval or air service for 
90 days or more during a period of war; is permanently and 
totally disabled from non-service-connected disability not 
due to the appellant's own willful misconduct; and meets the 
net worth requirements and has an annual income not in excess 
of the applicable maximum annual pension rate.  38 C.F.R. 
§ 3.3(a)(3) (2000).  Payments of any kind from any source 
shall be counted as income for the calendar year in which 
received unless specifically excluded.  38 C.F.R. § 3.251(b) 
(2000).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2000).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery if not waived.  38 C.F.R. 
§ 3.660(a)(3) (2000).

The veteran was paid non-service-connected pension benefits 
from February 1, 1994, through the present on the basis that 
his countable annual income was not in excess of the maximum 
annual limit during the time in question, and that his net 
worth was not excessive.  However, the veteran in fact had 
additional monthly income in the form of wages in 1996 and 
1997 that were not reported to the RO until May 1999, leading 
to the creation of the overpayment.

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  The RO concluded that the facts in 
this case do not show the presence of any of the preceding 
factors and the Board will accept that conclusion.  
Therefore, the Board's decision will be limited to the 
determination of whether a waiver of recovery of non-service-
connected benefits is warranted on the basis of equity and 
good conscience.

The RO denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:  fault of the debtor, balancing of faults, 
undue hardship, whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  38 C.F.R. § 1.965.

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that a 
waiver of recovery of the overpayment of non-service-
connected benefits is not in order.  The Board finds it would 
not be against the principles of equity and good conscious 
for VA to collect the debt.  In this case, the veteran is at 
fault in the creation of the overpayment.  The veteran 
reasonably knew or should have known that disability benefits 
were based on his annual countable income.  His award 
notification letters informed him of the obligation to 
promptly tell VA of any change in his financial, marital, or 
dependent status.  The Board finds that the veteran bears 
responsibility for the creation of the debt because he could 
have averted the overpayment for those months if he would 
have correctly reported his income for 1996 and 1997.  The 
Board points out that VA regulations provide that it is the 
responsibility of the recipient to notify VA of all 
circumstances which will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income or status has changed.  See 38 C.F.R. § 3.660(a)(1) 
(2000).  In view of the foregoing, the Board finds that the 
veteran caused the creation of the overpayment because he 
failed to provide pertinent information to VA.  

Additionally, the evidence of record fails to substantiate 
the veteran's assertions that the recovery of overpayment 
would create undue financial hardship.  The RO has not 
required the veteran to pay back the $5,940.00 all at once, 
nor has the RO ceased remittance of non-service-connected 
pension benefits to the veteran.  It appears that the RO and 
veteran have agreed to a schedule of remittance that reduces 
his non-service-connected pension benefits by $100 a month 
until the entire debt is paid off.  Although the veteran 
claims that such a monthly reduction in his non-service-
connected pension causes undue hardship because it is his 
sole source of income, the Board finds that such a reduction 
in pension benefits is reasonable and is not productive of 
undue hardship.  In this case, the withholding of benefits 
would not nullify the objective for which benefits were 
intended, particularly in light of the incremental manner in 
which VA is recovering the debt.  Although a measure of 
hardship could ensue due to the reduction of benefits, the 
hardship is not found to be unduly burdensome, especially in 
light of his fault and the Government's interest in this 
case.

Even assuming that his monthly expenses are equal to his 
monthly pension benefit, the Board agrees with the RO that a 
failure by VA to collect the debt would cause the veteran to 
be unjustly enriched.  A waiver of recovery of the 
overpayment would result in unjust enrichment to the veteran 
because the veteran received additional benefits to which he 
was not entitled in 1996 and 1997.  A waiver of this 
overpayment would allow the veteran to realize a gain 
(receipt of additional non-service-connected benefits paid in 
1996 and 1997 to which he was not entitled) based on his 
failure to notify promptly VA of his income from receipt of 
the wages received in 1996 and 1997.  To allow him to profit 
by retaining money erroneously paid as a result of his own 
doing under these circumstances would constitute unjust 
enrichment.  Under such circumstances, the element of equity 
and good conscience pertaining to undue financial hardship is 
not considered to be of such significance as to outweigh the 
other critical elements cited herein (i.e., the veteran's 
fault in creation of debt and unjust enrichment to him if 
debt was waived) which favor VA's right to collect the 
overpayment.

Furthermore, the veteran has not alleged or suggested that he 
has changed his position to any detriment in reliance of any 
payments so that recovery of the overpayment would be against 
the principles of equity and good conscience.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for a waiver of recovery of indebtedness.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 1.965.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought on appeal.  The Board 
concludes that the discussions in the RO's letters, decision, 
and statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
substantiate his claim, and has therefore satisfied the 
notification requirements.  Given the completeness of the 
evidentiary record, and the lack of an assertion that 
additional information should be obtained, the Board further 
finds that the record as it stands is adequate to allow for 
review of the veteran's claim and that no further action by 
the RO is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Waiver of recovery of an overpayment of VA non-service-
connected pension benefits in the amount of $5,940.00 is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

